[finalplan011718001.jpg]
OPPENHEIMER & CO. INC. 2019 EXECUTIVE DEFERRED COMPENSATION PLAN 1. Introduction
1.01. Purpose of the Plan. The purpose of this Oppenheimer & Co. Inc. 2019
Executive Deferred Compensation Plan (the “Plan”) is to enhance the overall
effectiveness of the Company’s executive compensation program by providing a
vehicle for the deferral of compensation of a select group of the Company’s
executives and highly compensated employees. 1.02. Continuation of the Plan. The
Plan is an amendment and restatement of the Oppenheimer & Co. Inc. Executive
Deferred Compensation Plan, as amended and restated effective as of January 1,
2005, and, with respect to Specified Elective Accounts, as amended and restated
effective as of March 1, 2013 (the “Prior Plan”). Prior to January 1, 2005, the
Prior Plan was referred to as the Fahnestock & Co. Executive Deferred
Compensation Plan. The Plan is intended to comply with the applicable
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). All amounts credited and vested under the Prior Plan prior to
January 1, 2005 (and all deemed earnings and losses thereon) are intended to be
treated as a separate “grandfathered” plan for these purposes and not subject to
Section 409A unless such plan is materially modified within the meaning of
Section 409A and applicable guidance thereunder following October 3, 2004.
Accordingly, other than with respect to the Specified Elective Accounts, as
defined below (and all deemed earnings and losses thereon) from and after the
Restatement Date, all Elective Incentive Pay Credits that were credited under
the Plan prior to January 1, 2005 (and deemed earnings and losses thereon) are
considered to be “Grandfathered Accounts.” Similarly, all Bonus Deferral Credits
that were vested under the Plan prior to January 1, 2005 (and deemed earnings
and losses thereon) are considered to be “Grandfathered Accounts.” Grandfathered
Accounts shall be subject to the terms and conditions of the Prior Plan as in
effect on December 31, 2004. All Bonus Deferral Credits that were credited on or
after January 1, 2005 or that were credited before January 1, 2005 under the
Plan but that were not yet vested on December 31, 2004 (and deemed earnings and
losses thereon) are governed by the terms of the Plan. Effective as of March 1,
2013 (the “Restatement Date”), all Elective Incentive Pay Credits (and all
deemed earnings and losses thereon) that were considered Grandfathered Accounts
as of immediately prior to the Restatement Date and as to which payment has not
yet commenced or been made as of the Restatement Date, (the “Specified Elective
Accounts”) ceased, as of the Restatement Date, to 7260/58178-001
CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718002.jpg]
be considered Grandfathered Accounts subject to the terms and conditions of the
Plan as in effect on December 31, 2004. Accordingly, such Specified Elective
Accounts shall be governed by the terms of the Plan. If the application of any
provision of the Plan would constitute a “material modification” with respect to
Grandfathered Accounts (as defined below) under Section 409A or other applicable
guidance issued by the Internal Revenue Service, then such provision will not be
applied to any Grandfathered Accounts and the provisions of the Prior Plan will
control. 2. Definitions 2.01. “Account” means the bookkeeping account maintained
for a Participant to record his or her Account Credits, together with deemed
earnings and losses thereon. A Participant’s Account shall consist of his or her
Retirement Account and/or one or more Specific-Year Accounts, and includes all
types of accounts permitted under this Plan. Each such portion of a
Participant’s Account shall be further subdivided into a Deemed Investment
Account and an Interest Credit Account. Subaccounts shall also be maintained
within each Account to the extent necessary (i) to implement the vesting
provisions of Section 7, and (ii) to reflect the portions of the Deemed
Investment Account that are deemed invested in the respective investment funds
available under the Plan. 2.02. “Account Credits” means a Participant’s Bonus
Deferral Credits and Elective Incentive Pay Credits. 2.03. “Active Specific-Year
Account” means a Specific-Year Account that has not become a Frozen
Specific-Year Account. 2.04. “Administrator” means the committee appointed by
the Board to administer the Plan, or if no such committee is appointed, the
Board shall serve as Administrator. 2.05. “Affiliate” means each of the
following: (a) any subsidiary within the meaning of Section 424(f) of the Code;
(b) any parent within the meaning of Section 424(e) of the Code; (c) any
corporation, trade or business (including, without limitation, a partnership or
limited liability company) which is directly or indirectly controlled 50% or
more (whether by ownership of stock, assets or an equivalent ownership interest
or voting interest) by the Company or one of its Affiliates; (d) any trade or
business (including, without limitation, a partnership or limited liability
company) which directly or indirectly controls 50% or more (whether by ownership
of stock, assets or an equivalent ownership interest or voting interest) of the
Company; and (e) any other entity in which the Company or any of its Affiliates
has a material equity interest and which is designated as an “Affiliate” by
resolution of the Committee. 2.06. “Beneficiary” means any person so designated
in accordance with Section 10. References in the Plan to a Participant shall be
deemed a reference to a Beneficiary where the context so requires. 2
7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718003.jpg]
2.07. “Board” means the Board of Directors of the Company. 2.08. “Bonus” means
the Asset Bonus and/or Longevity Bonus under the Financial Advisor Compensation
Program credited to the Participant’s Account pursuant to Section 6.01. 2.09.
“Bonus Deferral Credit” means the portion of the Bonus that the Administrator
may designate from time to time, which are automatically credited to a
Participant’s Account pursuant to Section 6.01 and deferred under the Plan.
2.10. “Cause” means misconduct in respect of an Employee’s duties to the
Company, including, but not limited to, the Employee’s dishonesty, disloyalty,
insubordination, unsatisfactory performance or attendance, or failure to follow
policies, rules, or procedures of the Company, as determined by the
Administrator in its sole discretion. 2.11. “Change in Control” means a
transaction or series of transactions (whether by way of merger, consolidation,
sale of stock, recapitalization, or otherwise) as a result of which any Person
acquires ultimate beneficial ownership of more than 50% of the voting power of
Oppenheimer’s outstanding voting stock or more than 50% of the voting power of
the Company’s outstanding voting stock. For purposes of this definition,
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934 and as used in Sections 13(d) and 14(d) thereof,
including “group” as defined in Section 13(d) thereof. Notwithstanding the
foregoing, (i) “Person” excludes Oppenheimer, the Company, any subsidiary of the
foregoing, any employee benefit plan sponsored or maintained by Oppenheimer, the
Company, or any subsidiary (including any trustee of any such plan acting in his
or her capacity as trustee), and (ii) acquisition by merger or consolidation
does not include where the voting interests in Oppenheimer or the Company
outstanding immediately prior to the transaction continue to represent more than
50% of the combined voting power of the voting interests in the surviving entity
immediately after such merger or consolidation. 2.12. “Code” means the Internal
Revenue Code of 1986, as amended from time to time. 2.13. “Commencement Year”
means the Plan Year designated in a Specific-Year Election for the payment or
commencement of benefits. 2.14. “Company” means Oppenheimer & Co. Inc. and any
successor thereto. 2.15. “Deemed Investment Account” means the portion of a
Participant’s Account that is subject to a Participant’s Deemed Investment
Choices under Section 5. 2.16. “Deemed Investment Choices” means a Participant’s
election under Section 5 of the investment fund or funds used to measure the
investment performance of the Participant’s Deemed Investment Account. 2.17.
“Designation Date” means the first business day of a calendar quarter. 3
7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718004.jpg]
2.18. “Disability” means (i) any permanent physical or mental incapacity or
disability rendering a Participant unable or unfit to perform effectively the
duties and obligations of the Participant’s employment, or (ii) any illness,
accident, injury, physical or mental incapacity, or other disability, which
condition is expected to be permanent or long-lasting and has rendered the
Participant unable or unfit to perform effectively the duties and obligations of
the Participant’s employment for a period of at least 90 days in any 12
consecutive month period, in either case as determined by the Administrator in
its sole discretion. Notwithstanding the foregoing, with respect to any portion
of the Participant’s Account that is subject to Section 409A, “Disability”
occurs if as a result of physical or mental impairment that can result in death
or last a year or more: (i) the Participant is unable to engage in any
substantial gainful activity, or (ii) the Participant is receiving income
replacement benefits from insurance for three months or more. 2.19.
“Distribution Election” means a Participant’s election pursuant to Section 8A
with respect to the timing and form of distribution of the Participant’s
Account. 2.20. “Elective Incentive Pay Credits” means amounts credited to a
Participant’s Account pursuant to Section 6.02 with respect to the Participant’s
Incentive Pay and deferred under the Plan. 2.21. “Eligible Employee” has the
meaning ascribed thereto in Section 3. 2.22. “Employee” means a common law
employee of the Company. 2.23. “Financial Advisor Compensation Program” means
the Oppenheimer & Co. Inc. Financial Advisor Compensation Program (formerly
known as the Retail Consultant Plan). 2.24. “Frozen Specific-Year Account” means
the Elective Incentive Pay Credits in a Specific-Year Account to which no
further Elective Incentive Pay Credits may be added. A Specific-Year Account
shall become a Frozen Specific-Year Account on the March 1 preceding the
Commencement Year for such Elective Incentive Pay Credits, and shall continue to
constitute a Frozen Specific-Year Account until the entire balance of such
Specific Year Account has been distributed. The balance in a Frozen
Specific-Year Account shall continue to be credited with interest and earnings
in accordance with Sections 4.02 and 4.03 until the entire Specific-Year Account
is distributed. 2.25. “Incentive Pay” means such forms of incentive compensation
(other than an Asset Bonus or Longevity Bonus under the Financial Advisor
Compensation Program) as the Administrator may designate from time to time as
eligible for an Incentive Pay Deferral Election hereunder. 2.26. “Incentive Pay
Deferral Election” means a Participant’s election pursuant to Section 8 or
Section 8A, as applicable, to defer the payment of all or a portion of such
Participant’s Incentive Pay. 4 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718005.jpg]
2.27. “Interest Credit Account” means the portion of a Participant’s Account to
which interest credits are added in accordance with Section 4.03. 2.28.
“Oppenheimer” means Oppenheimer Holdings Inc. 2.29. “Participant” means an
Eligible Employee who has an Account balance under the Plan and whose Account
has not been fully distributed. 2.30. “Performance Year” means the calendar year
on the basis of which a bonus or other incentive compensation is determined, as
determined by the Administrator in its sole discretion. 2.31. “Plan” means this
Oppenheimer & Co. Inc. 2019 Executive Deferred Compensation Plan, as amended
from time to time. 2.32. “Plan Year” means the calendar year. 2.33. “Probation
Period” has the meaning ascribed thereto in Section 7.04. 2.34. “Quarterly Date”
means the last day of a calendar quarter. 2.35. “Retirement” means a
Participant’s voluntary or involuntary termination of employment, which is also
a “separation from service” under Section 409A, other than a termination for
Cause or by reason of death or Disability, if at the time of such termination
the Participant represents in writing to the Administrator that he or she does
not intend to become employed or self-employed on a substantially full-time
basis in the securities business or in any similar business, or the
Administrator otherwise determines in its sole discretion that the circumstances
of the Participant’s termination makes such future employment or self-employment
unlikely. The unvested portion of a Participant’s Account at Retirement shall
vest only at the end of the Probation Period, and only to the extent provided in
Section 7.04. 2.36. “Retirement Account” means, the portion of a Participant’s
Account to which a Participant’s Retirement Election applies as contemplated
under Section 8 or Section 8A, as applicable. Notwithstanding, the foregoing,
effective January 1, 2009, no future Bonus Deferral Credits shall be credited to
the Retirement Account. 2.37. “Retirement Election” means an election pursuant
to Section 8.04 or Section 8A.02, as applicable, with respect to the
distribution of a portion of the Participant’s Account upon his or her
Retirement. Notwithstanding, the foregoing, effective January 1, 2009, future
Bonus Deferral Credits shall not be eligible for distribution upon a
Participant’s Retirement. 2.38. “Retirement/Specific Year Election” means a
Participant’s election pursuant to Section 8.01 with respect to the respective
percentages of future Account credits 5 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718006.jpg]
that are to be allocated to his or her Retirement Account and Specific Year
Account. 2.39. “Scheduled Distribution Date” for a Plan Year means the date
occurring within the period starting January 1st and ending on the last day in
February of such Plan Year as selected by the Administrator for the distribution
of lump-sum and installment payments payable in such Plan Year pursuant to
Participants’ Specific-Year Elections, Retirement Elections, and/or Distribution
Elections, as applicable, provided that the payments to be distributed are from
a vested Account. 2.40. “Specific-Year Account” means the portion of a
Participant’s Account to which a Participant’s Specific-Year Election applies as
contemplated under Section 8 or Section 8A, as applicable. 2.41. “Specific-Year
Election” means a Participant’s election pursuant to Section 8.03 or Section
8A.02, as applicable, with respect to the distribution of a portion of the
Participant’s Account on a specified date. 2.42. “Unforeseeable Emergency” has
the meaning ascribed thereto in Section 12.03. 2.43. “Valuation Date” means
January 1 and the last day of each calendar quarter of any Plan Year, and any
other day that the Administrator, in its sole discretion, designates as a
Valuation Date. 2.44. “Vested Account” means the vested portion of a
Participant’s Account. 2.45. “Vested Retirement Account” means the vested
portion of a Participant’s Retirement Account. 2.46. “Vested Specific-Year
Account” means the vested portion of a Participant’s Specific-Year Account. 3.
Participation. Any Eligible Employee shall be eligible to participate in the
Plan. An Employee shall be an “Eligible Employee” with respect to a Plan Year if
(i) either (A) he or she has been designated to be eligible for an Asset Bonus
or a Longevity Bonus under the Financial Advisor Compensation Program on account
of a Performance Year in which such Employee also generates gross commissions of
at least $250,000, or (B) he or she has been designated by the Administrator as
eligible to make an Incentive Pay Deferral Election under Section 6.02, and (ii)
he or she has filed an enrollment form on such form as is designated by the
Administrator. Participation in the Plan shall terminate when all amounts
credited to a Participant’s Account have been distributed and/or forfeited. 6
7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718007.jpg]
4. Accounts. 4.01. Maintenance of Accounts. The Administrator shall maintain
records showing the individual balances in each Retirement Account and
Specific-Year Account, and any subaccounts of the foregoing. 4.02. Crediting of
Investment Return for Deemed Investment Account. As of any Valuation Date, each
Participant’s Deemed Investment Account shall, under such procedures as the
Administrator shall establish, be credited or debited with the Participant’s
allocable share of any increase or decrease in the realizable net asset value or
credited earnings, as applicable, of the respective deemed investment funds.
Such allocable share shall be based on the ratio that the portion of such
Participant’s Deemed Investment Account that is deemed, pursuant to such
Participant’s Deemed Investment Choices, to be invested in an investment fund
bears to the aggregate of all amounts deemed to be invested in such investment
fund. 4.03. Crediting of Interest on Interest Credit Account. As of any
Valuation Date, each Participant’s Interest Credit Account shall be credited
with interest at such rate as the Administrator may establish from time to time
in its sole discretion. The Administrator may change such rate in its sole
discretion as of the first day of any calendar quarter. 4.04. Accounting for
Distributions. As of the date of any distribution to a Participant, the amount
of such distribution shall be charged ratably to the Deemed Investment Account
and Interest Credit Account components of the Participant’s Retirement Account
or Specific-Year Account, as applicable. 4.05. Segregation of Retirement and
Specific-Year Accounts. In the event that either (i) a Retirement Account and
one or more Specific-Year Accounts, or (ii) two or more Specific-Year Accounts
are maintained for a Participant, each such component Account (a) shall be
treated as a separate Account for purposes of applying the provisions of this
Section 4, and (b) shall be the subject of separate Deemed Investment Choices.
5. Deemed Investment Account 5.01. Filing of Deemed Investment Choices. Subject
to such limitations as may from time to time be imposed by the Administrator,
prior to the commencement of his or her participation in the Plan and prior to
any Designation Date each Participant may specify Deemed Investment Choices, on
such form as the Administrator shall prescribe, which shall designate from among
the deemed investment funds available for selection under the Plan from time to
time the deemed investment fund or funds which shall be used to measure the
deemed investment performance of the Participant’s Deemed Investment Account.
Such direction shall designate the percentage (in whole percent multiples) of
each portion of the Participant’s 7 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718008.jpg]
Deemed Investment Account that is requested to be deemed invested in such
respective funds, and shall be effective as of the next Designation Date. 5.02.
Change in Deemed Investment Choices. A Participant’s Deemed Investment Choices
shall remain in effect until the first Designation Date after the Participant
files new Deemed Investment Choices, at which time the Participant’s Deemed
Investment Account and/or future Account Credits shall be reallocated among the
designated deemed investment funds according to the percentages specified in the
new Deemed Investment Choices. 5.03. Deficient Deemed Investment Choices. If the
Administrator receives an initial or revised specification of Deemed Investment
Choices that it deems to be incomplete, unclear, or improper, the Participant’s
Deemed Investment Choices then in effect shall remain in effect (or, in the case
of a deficiency in the Participant’s initial Deemed Investment Choices, the
Participant shall be deemed to have filed no Deemed Investment Choices) until
the next Designation Date, unless the Administrator permits the application of
corrective action prior thereto. 5.04. Default Direction. If the Administrator
possesses at any time directions as to the deemed investment of less than all of
the Participant’s Deemed Investment Account, the Participant shall be deemed to
have directed that the undesignated portion of the Deemed Investment Account be
invested in a fund made available under the Plan as determined by the
Administrator in its sole discretion. 5.05. Indemnity. Each Participant, as a
condition to his or her participation hereunder, agrees to indemnify and hold
harmless the Company and its agents and representatives from any losses or
damages of any kind relating to the deemed investment of the Participant’s
Deemed Investment Account. 6. Account Credits 6.01. Bonus Deferral Credits. For
each Plan Year, the Company shall credit to a Participant’s Account a Bonus
Deferral Credit equal to the sum of the Participant’s Asset Bonus and Longevity
Bonus under the Financial Advisors Compensation Program on account of the
immediately preceding Performance Year. The Bonus Deferral Credit shall be
automatically credited to a Participant’s Account as of the February 1
immediately following the end of the Performance Year, and the amount of such
Bonus Deferral Credit shall be allocated 60% to the Participant’s Deemed
Investment Account and 40% to the Participant’s Interest Credit Account. 6.02.
Elective Incentive Pay Credits. The Administrator may, in its sole discretion,
designate certain select Employees as being eligible to make an Incentive Pay
Deferral Election. An Eligible Employee described in the preceding sentence may
elect to defer all or a portion of his or her Incentive Pay payable on account
of a Performance Year by making an Incentive Pay Deferral Election prior to the
Performance Year under Section 8A. Any Elective Incentive Pay Credit pursuant 8
7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718009.jpg]
to an Incentive Pay Deferral Election shall be credited, as of the February 1
following the end of the Performance Year, 60% to the Participant’s Deemed
Investment Account and 40% to the Participant’s Interest Credit Account. 7.
Vesting 7.01. Vesting of Subaccounts. (a) Except as otherwise provided in
subsection (b), the subaccount to which a Participant’s Bonus Deferral Credits
with respect to a Performance Year are credited shall vest on the December 31 of
the fifth year following such Performance Year, provided the Participant has
been continuously employed by the Company or Affiliate through such vesting
date. (b) Solely with respect to Bonus Deferred Credits relating to Performance
Years through and including Performance Year 2017, if a Participant has attained
age 63, (i) the subaccount to which the Participant’s Bonus Deferral Credits are
credited on or after attaining age 63 shall be fully vested on the December 31
of the second year following the Performance Year in which such Participant
attains age 63, provided the Participant has been continuously employed by the
Company through such vesting date, and (ii) the subaccount to which the
Participant’s Bonus Deferral Credits were credited prior to attaining age 63
shall vest on the earlier of (x) the normal vesting date specified in clause (a)
above, or (y) the December 31 of the second year following the Performance Year
in which such Participant attains age 63, provided the Participant has been
continuously employed by the Company or an Affiliate through such vesting date.
(c) The Subaccount to which a Participant’s Incentive Pay Deferral Elections are
credited shall be fully vested at all times. 7.02. Forfeiture Upon Termination
of Employment. Except as otherwise provided in this Section 7, upon a
Participant’s termination of employment for any reason, the unvested portion of
his or her Account shall be forfeited. 7.03. Death or Disability. In the event
of a Participant’s termination of employment by reason of death or Disability,
the entire balance in his or her Account shall become fully vested on such
termination. 7.04. Retirement. In the event of a Participant’s termination of
employment by reason of Retirement, with respect to any subaccount to which
Bonus Deferral Credits are credited and that is then unvested: (a) if the Bonus
Deferral Credits in such subaccount relate to Performance Years through and
including Performance Year 2017, such subaccount shall not be immediately
forfeited or vested but, (I) shall be forfeited if the Participant becomes
employed or self-employed on a substantially full- time basis in the securities
business or in any similar business at any time 9 7260/58178-001
CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718010.jpg]
during the 24-month period commencing on the date of such Retirement (the
“Probation Period”), and (II) shall become vested at the end of the Probation
Period (or earlier date of the Participant’s death) if not previously forfeited
pursuant to clause (I); and (b) if the Bonus Deferral Credits in such subaccount
relate to Performance Year 2018 and thereafter, if such termination of
employment occurs (i) prior to January 1 of the fourth year following the
Performance Year applicable to the Bonus Deferral Credits in such subaccount,
such subaccount shall be immediately forfeited, or (ii) on or after January 1 of
the fourth year following the Performance Year applicable to the Bonus Deferral
Credits in such subaccount but prior to the date that such Bonus Deferral
Credits become vested pursuant to Section 7.01(a), (A) 50% of such subaccount
shall be immediately forfeited, and (B) 50% of such subaccount shall not be
immediately forfeited or vested, but (I) shall be forfeited if the Participant
becomes employed or self-employed on a substantially full-time basis in the
securities business or in any similar business at any time during the Probation
Period, and (II) shall become vested at the end of the Probation Period (or
earlier date of the Participant’s death) if not previously forfeited pursuant to
clause (I). 8. Distribution Elections (Grandfathered Accounts). The provisions
of this Section 8 apply to the Grandfathered Accounts only. The provisions of
Section 8A apply to the Accounts that are not Grandfathered Accounts. The
provisions of Section 8B apply to Specified Elective Accounts from and after the
Restatement Date. 8.01. Retirement/Specific-Year Allocation Election. (a) A
Participant may file at any time during a Plan Year a Retirement/Specific-Year
Allocation Election, on such form as the Administrator shall prescribe, to
designate the respective percentages of future Account Credits added to the
Participant’s Account in that Plan Year or subsequent Plan Years that are to be
allocated to the Participant’s Retirement Account and Specific-Year Account. (b)
A Participant may prospectively change his or her Retirement/Specific- Year
Allocation Election at any time by filing a new election in accordance with
subsection (a). 8.02. Allocation of Account Credits in Accordance With Election.
All Account Credits credited to a Participant’s Account during the period of
effectiveness of a Participant’s Retirement/Specific-Year Allocation Election
shall be allocated to the Participant’s Active Specific-Year Account to the
extent of the percentage provided in such election, and the remaining portion of
any such Account Credits shall be allocated to the Participant’s Retirement
Account. Notwithstanding the foregoing, in the event that the Participant either
has no Retirement/Specific-Year Allocation Election in effect or has no Active
Specific-Year Account at the time 10 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718011.jpg]
such allocation is to be made, 100% of the Participant’s Account Credits shall
be allocated to his or her Retirement Account. 8.03. Specific-Year Election. (a)
A Participant may at any time file a Specific-Year Election with the
Administrator on such form as the Administrator shall prescribe specifying (i)
whether the Participant’s Specific-Year Account is to be paid in a lump sum or
in substantially equal annual installments, (ii) the specific year prior to
Retirement in which such lump-sum payment is to be made or such installments are
to commence, (iii) if installments are elected, the number of such installments
(which shall not exceed 15). The Plan Year in which such election is made must
precede by at least two Plan Years (one Plan Year if the election is made in
January) the Commencement Year designated in such Specific-Year Election. The
Commencement Year must not be earlier than the first year in which a Participant
is scheduled to become partially vested in his or her Specific- Year Account.
(b) A Participant’s Specific-Year Election may be changed at any time during a
Plan Year, but only if such Plan Year precedes by at least two Plan Years (one
Plan Year if the change is made in January) both (i) the Commencement Year
designated in the original Specific-Year Election and (ii) the Commencement Year
designated in the revised Specific-Year Election. A Participant shall not be
permitted to change a Specific- Year Election with respect to a given
Specific-Year Account more than once. 8.04. Retirement Election. (a) Prior to
his or her commencement of participation, each Eligible Employee shall file a
Retirement Election with the Administrator on such form as the Administrator
shall prescribe specifying (i) whether the Participant’s Vested Retirement
Account is to be paid in a lump sum or in substantially equal annual
installments, and (ii) if installments are elected, the number of such
installments (which shall not exceed 15). (b) A Participant’s Retirement
Election may be changed at any time; provided, however that (i) such change
shall be effective only if made no later than the January 31 of the Plan Year in
which the Participant retires, and (ii) a Participant shall not be permitted to
change a Retirement Election more than once. 8A. Deferral and Distribution
Elections (Non-Grandfathered Accounts). The provisions of this Section 8A apply
only to the Accounts (and deemed earnings and losses thereon) that are not
Grandfathered Accounts or Specified Elective Accounts. 8A.01. Initial Deferral
Election (Incentive Pay). 11 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718012.jpg]
(a) With respect to Elective Incentive Pay Credits, a Participant must file an
Incentive Pay Deferral Election prior to December 31 of the calendar year
preceding the Performance Year in respect of which the Participant’s Incentive
Pay is earned (or not later than 30 calendar days after the date the Participant
is first eligible to participate in the Plan, as applicable). (b) An Incentive
Pay Deferral Election applies only to the Participant’s Incentive Pay for the
Performance Year (or Performance Years) to which such election relates, and may
apply to multiple Performance Years to the extent permitted by the
Administrator. (c) All Incentive Pay Deferral Elections shall be made on such
form as the Administrator shall designate, including electronic format, which
shall specify, with regard to the applicable Performance Year, the following:
(i) the portion of the Participant’s Incentive Pay for the applicable
Performance Year which the Participant elects to defer hereunder, and (ii) the
payment date and deferral period, as described in Section 8A.02 below. (d) An
Incentive Pay Deferral Election must be submitted to the Administrator on a
timely basis in order to be given effect. Once a Participant has submitted an
Incentive Pay Deferral Election, the Participant may only revoke or change that
deferral election if the Participant notifies the Administrator in writing of
the revocation or change prior to the filing deadline specified in clause (a)
above. 8A.02. Payment Date Incentive Pay Elections and Bonus Default. (a) With
respect to Elective Incentive Pay Credits, a Participant must file an initial
Distribution Election on or prior to December 31 of the calendar year preceding
the Performance Year in respect of which the Participant’s Incentive Pay is
earned (or not later than 30 calendar days after the date the Participant is
first eligible to participate under the Plan, as applicable). Effective January
1, 2009, with respect to Bonus Deferral Credits (which are automatically
granted), a Participant shall not be entitled to file a Distribution Election,
but rather the Company shall notify the Participant that he or she is eligible
to receive the Bonus Deferral Credits credited to his or her Account, in the
first 30 days of the calendar year following the calendar year to which the
Bonus relates and shall be distributed in a lump sum on the Scheduled
Distribution Date following vesting of the Bonus Deferral Credits pursuant to
Section 7 of this Plan, unless subject to a subsequent deferral election
applicable to Specific Year Accounts under Section 8A.03, provided that the
distribution shall be made solely in a lump sum. For the avoidance of doubt,
such Bonus shall be subject to the terms and conditions of the Financial Advisor
Compensation Program, and each Participant shall have no legally binding right
to any payment 12 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718013.jpg]
thereunder unless and until the Company decides to credit Bonus Deferral Credits
to the Participant’s Account. Prior to January 1, 2009, a Participant was
entitled to file a Distribution Election with respect to Bonus Deferral Credits.
(b) A Distribution Election applies only to the Participant’s Incentive Pay
Credits or pre–January 1, 2009 Bonus Deferral Credits for the Performance Year
(or Performance Years) to which such election relates, and the Participant shall
provide a new Distribution Election for each Performance Year. (c) All
Distribution Elections shall be made on such form as the Administrator shall
designate, including electronic forms, which shall specify, with regard to the
applicable Performance Year(s), the following: (i) the portion of the
Participant’s Bonus Deferral Credits made prior to January 1, 2009 and/or
Elective Incentive Pay Credits, as applicable, that the Participant elects to
receive on the Participant’s Retirement, which shall be allocated to the
Participant’s Retirement Account (the “Retirement Election”), and (ii) the
portion of the Participant’s Bonus Deferral Credits and/or Elective Incentive
Pay Credits, as applicable, that the Participant elects to receive on a
specified date, which shall be allocated to the Participant’s Specific-Year
Account (the “Specific-Year Election”). (d) Solely with respect to Elective
Incentive Pay Credits and pre – January 1, 2009 Bonus Deferral Credits and which
shall occur with respect to the Participant’s Specific Year Election, the
Distribution Election shall also specify at the time of such election (i)
whether the Vested Specific-Year Account is to be paid in a lump sum or
substantially equal annual installments (which must be at least one full Plan
Year following the date such election is filed) (ii) the specific year in which
such lump-sum payment is to be made or such installments are to commence, and
(iii) if installments are elected, the number of such installments (which shall
not exceed 15). In the event that the Participant has not specified the form of
payment with respect to any Vested Specific Year Account, such Vested
Specific-Year Account shall be paid in a lump-sum on the Scheduled Distribution
Date pursuant to the Specific-Year Election. (e) With respect to the
Participant’s Retirement Election, the Distribution Election shall also specify
at the time of such election (i) whether the Participant’s Vested Retirement
Account is to be paid in a lump sum or in substantially equal annual
installments, and (ii) if installments are elected, the number of such
installments (which shall not exceed 15). In the event the Participant has not
specified the form of payment with respect to any Vested Retirement Account,
such Vested Retirement Account shall be paid in a lump-sum on the Scheduled
Distribution Date pursuant to the Retirement Election. 13 7260/58178-001
CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718014.jpg]
(f) A Distribution Election must be submitted to the Administrator on a timely
basis in order to be given effect. Once a Participant has submitted a
Distribution Election, the Participant may only revoke or change that election
if the Participant notifies the Administrator in writing of the revocation or
change prior to the filing deadline specified in clause (a) above. 8A.03.
Subsequent Deferral Elections for Specific-Year Accounts. The extent permitted
by the Administrator and in accordance with its procedures, a Participant may
elect to extend the Commencement Year with respect to amounts covered by a
Specific-Year Election both with respect to Incentive Pay Credits and Bonus
Deferral Credits (regardless of whether pre- or post- January 1, 2009), and
thereby defer payment of the corresponding portion of the Participant’s
Specific-Year Account (including deemed earnings and losses thereon), provided
that: (i) the Participant’s subsequent deferral election may not be effective
until 12 months after the date the subsequent deferral election is made; (ii)
the subsequent deferral election must be made at least 12 months prior to the
date the payment would otherwise be made (or, in the case of installment
payments, the date the first amount was scheduled to be made); and (iii) the
payment is delayed by at least five years from the original payment date (or, in
the case of installment payments, the date the first amount was scheduled to be
made). This paragraph shall not apply with respect to any portion of the
Participant’s Frozen Specific-Year Account. 8A.04. Change in Form of Payment.
Solely with respect to Elective Incentive Pay Credits, to the extent permitted
by the Administrator and in accordance with its procedures, a Participant may
elect to change the form of payment with respect to amounts covered by a
Specific-Year Election or Retirement Election, as applicable, provided that: (i)
the Participant’s election may not be effective until 12 months after the date
such election is made; (ii) the election must be made at least 12 months prior
to the date the payment would otherwise be made (or, in the case of installment
payments, the date the first amount was scheduled to be made); and (iii) with
respect to Specific-Year Elections, the payment is delayed by at least five
years from the original payment date (or in the case of installment payments,
the date the first amount was scheduled to be made). This paragraph shall not
apply with respect to any portion of the Participant’s Frozen Specific- Year
Account. 8B. Distribution Elections and Distributions with Respect to Specified
Elective Accounts. The provisions of this Section 8B apply only to the Accounts
(and deemed earnings and losses thereon) that are Specified Elective Accounts,
effective as of the Restatement Date. 8B.01. Specified Elective Account
Distribution Election. Notwithstanding any Specific- Year Election or Retirement
Election or any provision of the Plan in effect prior to the Effective Date,
effective as of the Restatement Date, a Participant’s Specified Elective
Accounts shall be paid in ten (10) annual installments commencing on the
Scheduled Distribution Date that occurs in the Plan Year 14 7260/58178-001
CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718015.jpg]
immediately following the Plan Year in which the earliest of the following
events occurs: (a) the Participant’s Retirement; (b) the Participant’s
Disability; (c) the Participant’s termination of employment (which is also a
“separation from service” under Section 409A) for any reason other than
Retirement, death, or Disability; or (d) the Participant’s attainment of age 70
while employed; provided, that upon the Participant’s death, the Participant’s
Specified Elective Accounts shall be paid to the Beneficiary of the Participant
in a lump sum payment as soon as practicable (and in no event later than 70 days
following) the Participant’s death. 8B.02. Change in Time and Form of Payment of
Specified Elective Account. To the extent permitted by the Administrator and in
accordance with its procedures, a Participant may elect to change the time and
form of payment of the Participant’s Specified Elective Accounts, provided that:
(i) the Participant’s election may not be effective until 12 months after the
date such election is made; (ii) in the case of a payment at a specified time or
pursuant to a fixed schedule, the election must be made at least 12 months prior
to the date the payment would otherwise be made (or, in the case of installment
payments, the date the first amount was scheduled to be made); and (iii) in the
case of a payment not on account of the Participant’s death or Disability or on
account of the occurrence of an Unforeseeable Emergency, the payment is delayed
by at least five years from the original payment date (or in the case of
installment payments, the date the first amount was scheduled to be made).
8B.03. Distributions of Specified Elective Accounts. Except as otherwise
provided in Section 8B.03(b), this Section 8B.03 (and not Section 9) shall apply
to distributions of Specified Elective Accounts notwithstanding anything in
Section 9 to the contrary. (a) The Participant’s Specified Elective Accounts
shall be distributed in accordance with the provisions of Section 8B.01, except
as may be modified in accordance with (and only as permitted and effective
under) Section 8B.02. Notwithstanding the foregoing, if the Participant is
deemed on the date of his “separation from service” to be a “specified employee”
within the meaning of that term under Section 409A, then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Section 409A (after taking into account all applicable
exclusions and exemptions) and that is payable on account of 15 7260/58178-001
CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718016.jpg]
the Participant’s “separation from service,” such payment or benefit shall not
be made or provided until the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of the Participant’s “separation
from service” , and (ii) the date of the Participant’s death (the “Delayed
Payment Date”, and the period from the date of termination through Delayed
Payment Date, the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this paragraph (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to the Participant in a lump sum, and any
remaining payments shall be paid or provided in accordance with the normal
payment dates specified for them herein. (b) For purposes of determining the
amount of a distribution made on a Scheduled Distribution Date, a Participant’s
Specified Elective Accounts shall be valued in accordance with the provisions of
Section 9.01. 9. Distributions Except as otherwise provided in Section 8B with
respect to Specified Elective Accounts: 9.01. Valuation of Accounts. (a) For
purposes of determining the amount of a distribution made on a Scheduled
Distribution Date, a Participant’s Account shall be valued as of the January 1
Valuation Date immediately preceding such Scheduled Distribution Date. (b) For
purposes of determining the amount of a distribution made on a date other than a
Scheduled Distribution Date, a Participant’s Account shall be valued as of the
last Quarterly Date preceding the date of the distribution. In the event that a
distribution would otherwise be made on a date that is more than 60 days after
the most recent Quarterly Date, the distribution shall be postponed until after
the next Quarterly Date. 9.02. Specific-Year Distribution. (a) Except as
otherwise provided in this Section 9, a Participant’s Specific- Year Account
shall be distributed at the time and in the manner specified in his or her
Specific-Year Election. (b) In no event may the amount distributed to a
Participant pursuant to a Specific-Year Account Election exceed the amount of
his or her Vested Specific-Year Account. Any amount that is prevented from being
distributed pursuant to this limitation shall be retained in the Specific-Year
Account. 16 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718017.jpg]
(c) If, as a result of the limitation in Section 9.02(b), an amount remains in a
Participant’s Specific-Year Account after the last scheduled installment has
been distributed, such amount shall be distributed to the Participant if and to
the extent it becomes vested on the next Scheduled Distribution Date. 9.03.
Distribution Upon Retirement (and Six Month Delay for Specified Employees). (a)
Following a Participant’s Retirement, the balance in his or her Vested
Retirement Account shall be distributed in accordance with his or her Retirement
Election. A lump-sum payment shall be made, and an installment distribution
shall commence, on the Scheduled Distribution Date that occurs in the Plan Year
immediately following the Plan Year in which the Participant terminates
employment by reason of Retirement. If a Participant is deemed to be a
“specified employee” within the meaning of Section 409A at the time of such
Participant’s Retirement, then, to the extent necessary to comply with Section
409A with respect to his or her Vested Retirement Account, distributions of such
amount shall not be paid (or commence) earlier than the date that is at least
six months following the date of such specified employee’s “separation from
service” (as defined in Section 409A). If applicable, in the case of a lump sum,
such amount shall be paid on the first day of the seventh month following the
Retirement. If applicable, in the case of installment payments, any installment
that the Participant would have otherwise received hereunder during such six
month period shall be accumulated and paid on the first day of the seventh month
following the Participant’s Retirement. (b) If, at the time of a Participant’s
Retirement, distributions of his or her Vested Specific-Year Account have
commenced pursuant to a Specific- Year Election, any remaining installments
shall be paid in accordance with such Specific-Year Election. (c) If, at the
time of a Participant’s Retirement, payments pursuant to a Specific-Year
Election have not commenced, notwithstanding any provision to the contrary
herein, the Participant’s Specific-Year Election shall be of no further effect
and the Participant’s Specific-Year Account shall be distributed in the same
manner as his or her Retirement Account pursuant to Sections 9.03(a) and 9.04.
9.04. Post-Retirement Probation Period. If, following a Participant’s
Retirement, the unvested portions of his or her Retirement Account and (if
applicable) Specific- Year Account become vested in accordance with Section 7.04
at the end of the Participant’s Probation Period, such portions shall be payable
as provided in this Section 9.04. 17 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718018.jpg]
(a) If, at the end of the Probation Period, one or more payment dates remain
pursuant to the Participant’s Retirement Election and/or Specific-Year Election,
the newly vested portions of the Participant’s Retirement Account and
Specific-Year Account shall be distributed ratably with the remainder of the
Participant’s Retirement Account and Specific-Year Account, respectively, in
accordance with such election. (b) If, prior to the end of the Probation Period,
all other amounts in the Participant’s Retirement Account and/or Specific-Year
Account had been distributed, the newly vested amount in the Participant’s
Retirement Account and/or Specific-Year Account shall be distributed in a lump
sum on the first Scheduled Distribution Date following the end of the Probation
Period. 9.05. Distribution Following Death or Disability. In the event of a
Participant’s termination of employment by reason of the Participant’s death or
Disability, then notwithstanding the Participant’s Retirement Election and any
Specific-Year Elections the balance in his or her Account shall be distributed
to the Participant (or, in the event of the Participant’s death, to his or her
Beneficiary) as soon as practicable and in no event later than 70 days following
such event. 9.06. Distribution Following Termination for Other Reasons. In the
event of a Participant’s termination of employment (which is also a “separation
from service” under Section 409A) for any reason other than Retirement, death,
or Disability, then notwithstanding the Participant’s Retirement Election and
any Specific- Year Elections the balance in the Participant’s Vested Account
shall be paid to him or her in a lump sum as soon as practicable following such
termination but in no event later than 70 days following such termination.
Notwithstanding the foregoing, if required under Section 409A due to the fact
that the Participant is a “specified employee” under Section 409A and the amount
payable is considered “deferred compensation” of a type requiring a six-month
delay under Section 409A, the amount payable shall be subject to a six-month
delay in payment, and shall be paid on the first day of the seventh month
following the termination of employment. 10. Beneficiary Designation 10.01. A
Participant may from time to time designate one or more Beneficiaries to receive
such benefits as may be payable under the Plan on or after the Participant’s
death on such form as the Administrator shall prescribe. Any such designation
will be effective only if properly filed with the Administrator during the
Participant’s lifetime, and shall revoke all prior designations by the
Participant. 10.02. To the extent permitted by Section 409A, if at the time a
benefit payment is due following a Participant’s death there is no living
Beneficiary validly named by the 18 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718019.jpg]
Participant, the Company shall pay any such benefit payment in order of priority
to (i) the Participant’s spouse, (ii) the Participant’s then living descendants,
if any, per stirpes, or (iii) the Participant’s estate. In determining the
existence or identity of anyone entitled to a benefit payment, the Administrator
may rely conclusively upon information supplied by the Participant’s personal
representative, executor, or administrator. If a question arises as to the
existence or identity of anyone entitled to receive a benefit payment, or if a
dispute arises with respect to any such payment, the Administrator may, in its
sole discretion, distribute such payment to the Participant’s estate without
liability for any tax or other consequences that might flow therefrom or may
take such other action as it deems appropriate. 11. Change in Control 11.01. The
Administrator may take such actions in anticipation of a Change in Control as it
deems appropriate to ensure the security of Participants’ benefit entitlements
with respect to their Vested Accounts. 11.02. In the event of the occurrence of
a Change in Control, the Company shall, prior to such Change in Control or
within 30 days thereafter, contribute to a “rabbi trust” assets having a fair
market value at least equal to the sum of the Vested Account balances of the
Participants in the Plan at such time. Under the terms of the trust agreement
establishing such rabbi trust, assets of the rabbi trust shall be available only
to pay benefits under the Plan except in the event of the Company’s bankruptcy
or insolvency (or under such other limited circumstances as may be required to
enable the Plan to continue to be treated as “unfunded” for Federal income tax
and ERISA purposes). 12. Distribution on Unforeseeable Emergency: 12.01.
Unforeseeable Emergencies. In the event of a Participant’s Unforeseeable
Emergency (as defined below), such Participant may request a distribution from
his or her Vested Account. Any such request shall be subject to the approval of
the Administrator, which approval (a) shall only be granted to the extent
reasonably needed to satisfy the need created by the Unforeseeable Emergency
(which will take into account any additional compensation available due to
cancellation of deferral elections hereunder), plus an amount necessary to pay
taxes reasonably anticipated as a result of the distribution, and (b) shall not
be granted to the extent that such need may be relieved (i) through
reimbursement or compensation by insurance or otherwise (ii) by liquidation of
the Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or (iii) by cessation of deferrals under
the Plan. Any such request must be accompanied or supplemented by such written
documentation supporting the request as the Administrator may require. An
unforeseeable emergency withdrawal pursuant to this Section 12.01 shall be taken
first from the Participant’s Vested Retirement Account to the extent thereof and
then from the Participant’s Vested Specific-Year Account. 19 7260/58178-001
CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718020.jpg]
12.02. Ineligibility to Make Incentive Pay Deferral Election. Any Participant
who receives a distribution pursuant to Section 12.01 shall be ineligible to
make an Incentive Pay Deferral Election with respect to any Incentive Pay to
which the Participant becomes entitled on account of the Performance Year during
which such distribution is paid. 12.03. Unforeseeable Emergency. An
“Unforeseeable Emergency” means severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
his or her dependent, loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the Participant’s control. Examples of circumstances not
qualifying as an Unforeseeable Emergency include the need to send a
Participant’s child to college and the desire to purchase a home. 13.
Administration The Administrator shall administer the Plan in accordance with
its terms and shall have all powers necessary to carry out the provisions of the
Plan, including without limitation the power to delegate specific
responsibilities for the operation and administration of the Plan to employees
or agents. The Administrator shall have the full discretionary authority to
interpret the Plan and shall determine all questions arising in the
administration, interpretation, and application of the Plan, including but not
limited to questions of eligibility and the status and rights of Employees,
Participants, and other persons. Benefits shall be paid under the Plan only if
the Administrator in its sole discretion determines that the applicant is
entitled to them. Any such determination by the Committee shall be conclusive
and binding on all persons. 14. General Provisions 14.01. No Contract of
Employment. The establishment of the Plan shall not be construed as conferring
any legal rights upon any employee or Participant for a continuation of
employment, nor shall it interfere with the rights of the Company to discharge
any employee or Participant and to treat such person without regard to the
effect which such treatment might have upon such person as a Participant in the
Plan. 14.02. Withholding. As a condition to a Participant’s entitlement to
benefits hereunder, the Company shall have the right to deduct from any amounts
otherwise payable to a Participant, whether pursuant to the Plan or otherwise,
or otherwise to collect from the Participant, any required withholding taxes
with respect to benefits under the Plan. 14.03. Participant Elections. Any
elections or designations by the Participant under this Plan shall be made in
such manner and under such procedures, including by electronic means, as the
Administrator may prescribe from time to time. 20 7260/58178-001
CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718021.jpg]
14.04. Non-Assignability of Benefits. Subject to any applicable law, no benefit
under the Plan shall be subject in any manner to, nor shall the Administrator be
obligated to recognize, any purported anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to do so shall be
void. No such benefit shall in any manner be liable for or subject to
garnishment, attachment, execution, or a levy, or liable for or subject to the
debts, contracts, liabilities, engagements, or torts of the Participant. 14.05.
Incapacity of Recipient. If any person entitled to a distribution under the Plan
is deemed by the Administrator to be incapable of personally receiving and
giving a valid receipt for such payment, then unless and until claims therefore
shall have been made by a duly appointed guardian or other legal representative
of such person, the Administrator may provide for such payment or any part
thereof to be made to any other person or institution then contributing toward
or providing for the care and maintenance of such person. Any such payment shall
be a payment for the account of such person and a complete discharge of any
liability of the Administrator, the Company, and the Plan therefor. 14.06.
Unclaimed Benefit. In the event that all or any portion of the distribution
payable to a Participant or Beneficiary hereunder shall, at the expiration of
five years after it shall become payable, remain unpaid solely by reason of the
inability of the Administrator to ascertain the whereabouts of such Participant
or Beneficiary after sending a registered letter, return receipt requested, to
the last known address and after further diligent effort, the amount so
distributable shall be treated as a forfeiture and shall be retained by the
Company as part of its general assets. 14.07. Claims Procedure. A claim for a
Plan benefit shall be deemed filed when a written communication is made by a
Participant or Beneficiary, or the authorized representative of either, which is
reasonably calculated to bring the claim to the attention of the Administrator.
If a claim is wholly or partially denied, notice of such decision shall be
furnished to the claimant in written or electronic format within 90 days after
receipt of the claim by the Administrator. Such notice shall set forth, in a
manner calculated to be understood by the claimant, (i) the specific reason or
reasons for the denial, (ii) specific reference to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and (iv) an explanation of the Plan’s
claims review procedure, including a statement of the Participant’s rights to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. If no such notice is furnished to the claimant within
90 days after receipt of a claim by the Administrator, such claim shall be
deemed wholly denied. Within 60 days from the receipt of the notice of denial, a
claimant may appeal such denial to the Administrator for a full and fair review.
The review shall be instituted by the filing of a written request for review by
the claimant or his or her authorized representative within the 60-day period
referred to above. A request 21 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718022.jpg]
for review shall be deemed filed as of the date of receipt of such written
request by the Administrator. The claimant or his or her authorized
representative shall have the right to review all pertinent documents, may
submit issues and comments in writing, and may do such other appropriate things
as the Administrator may allow. The decision of the Administrator shall be made
not later than 60 days after the receipt of the request for review, unless
special circumstances, such as the need to hold a hearing, require an extension
of time, in which case a decision shall be rendered not later than 120 days
after the receipt of a request for review. Such decision shall be final and
binding on the claimant. 14.08. Successor Companies. The Plan shall be binding
upon the successors and assigns of the Company. The Company shall require any
successor (whether direct or indirect, and whether by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement to expressly assume and agree to
perform the Company’s obligations under the Plan in the same manner and to the
same extent that the Company would be required to perform them if no such
succession had taken place. The provisions of this Section 14.08 shall continue
to apply to each subsequent Company of the Participant hereunder in the event of
any subsequent merger, consolidation, or transfer of assets of such subsequent
Company. 14.09. Governing Law. This Plan shall be construed in accordance with
and governed by the laws of the State of New York without giving effect to the
conflict of law principles thereof. 14.10. Section 409A of the Code. (a) This
Plan is intended to comply with the applicable requirements of Section 409A and
shall be limited, construed and interpreted in accordance with such intent.
Consistent with the foregoing, any changes made in the amended and restated Plan
to provisions affecting the Grandfathered Account are intended to be clarifying
changes consistent with historic practices in administering the Plan prior to
the Effective Date. Notwithstanding the foregoing, with respect to the Specified
Elective Accounts: (i) the restatement of the Plan as of the Restatement Date is
intended to be a material modification of the Plan with respect to such
Specified Elective Accounts, and (ii) from and after the Restatement Date, the
Plan, as amended hereby, is intended to comply with the applicable requirements
of Section 409A and shall be limited, construed and interpreted in accordance
with such intent. The Company makes no guarantee with respect to the tax
treatment of payments hereunder, and the Company shall not be responsible in any
event with regard to non- compliance with Section 409A. (b) If under this Plan,
an amount is to be paid in two or more installments, for purposes of Section
409A, each installment shall be treated as a separate payment. 22 7260/58178-001
CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718023.jpg]
15. Source of Benefits The Plan is an unfunded plan maintained by the Company
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees. Benefits under the Plan shall be
payable from the general assets of the Company. The Plan shall not be construed
as conferring on a Participant any right, title, interest, or claim in or to any
specific asset, reserve, account, or property of any kind possessed by the
Company. References in the Plan to Deemed Investment Choices are for the sole
purpose of attributing hypothetical investment performance to each Participant’s
Deemed Investment Account. Nothing herein shall require the Company to invest,
earmark, or set aside its general assets in any specific manner. To the extent
that a Participant or any other person acquires a right to receive payments from
the Company, such right shall be no greater than the right of an unsecured
general creditor. 16. Effective Date This Plan is effective as of January 1,
2019. 17. Amendment or Termination The Board reserves the right to amend or
terminate this Plan at any time; provided, however, that without such
Participant’s written consent, no amendment or termination of the Plan shall
adversely affect the right of any Participant to receive, or otherwise result in
a material adverse effect on such Participant’s rights under the Plan with
respect to, his or her accrued benefits as determined as of the date of
amendment or termination. The lump-sum payment to a Participant of his or her
entire Account balance upon a Plan termination, effected in a manner intended to
comply with Section 409A of the Code, shall not be deemed to violate the proviso
of the preceding sentence. 23 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 
[finalplan011718024.jpg]
IN WITNESS WHEREOF, the Company has adopted this Plan on this 15t day of January
2019. OPPENHEIMER & CO. INC. By: Its: [Signature Page to 2019 Executive Deferred
Compensation Plan] 7260/58178-001 CURRENT/105241208v3



--------------------------------------------------------------------------------



 